|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN DlVlSlON

IV||CHAEL D. lVlcCA|N, SR.,

Petitioner,

V' ; Case No. 3:18-cv-067
EDD|E SHELDON, Wal‘del`\, JUDGE WALTER H_ RlCE
lV|ansfield Correctiona|

|nstitution,
Respondent

 

DEC|S|ON AND ENTFlY OVERRUL|NG PET|T|ONER'S |VlOT|ON TO
RECONS|DER REQUEST TO EXPAND THE RECORD AND REOUEST
FOR ADD|T|ONAL T|lVlE TO F|LE TRAVERSE (DOC. #24); REVOK|NG,
IN |NTEREST OF JUD|C|AL EFF|C|ENCY, REFERRAL OF TH|S
lVlATTER TO |V|AGlSTRATE JUDGE M|CHAEL R. lV|ERZ;
SUSTA|N|NG RESPONDENT'S lVlOT|ON TO D|SMlSS (DOC.# 17);
DlSlVl|SSlNG PET|T|ON FOR WR|T OF HABEAS CORPUS W|TH
PREJUD|CE (DOC. #1); JUDGMENT TO ENTER lN FAVOR OF
RESPONDENT AND AGA|NST PET|TlONER; CERT|FlCATE OF
APPEALAB|L|TY DEN|ED; ANT|C|PATED REOUEST TO APPEAL lN
FOR|V|A PAUPER|S DEN|ED;TERM|NAT|ON ENTRY

 

This matter is before the Court pursuant to Petitioner's request that this
Court reconsider an earlier ruling of the Magistrate Judge, Doc. #22, and permit
the Petitioner an extension of time for him to respond to the Respondent's Motion
to Dismiss, Doc. #17, and to expand the record in order to include certain state
court materia|s. Doc. #24. Specifically, the Petitioner has requested that this Court
expand the state court record in order to include a video and transcript of his

arraignment in state court, which occurred lV|ay 25, 2004, as Wel| as a Referee’s

Report" and ”full copy of the Bond Receipt.” Doc. #24, PAGE|D#Z; Doc. #16,
PAGE|D#173. The Petitioner has also requested a ”stay of the proceedings" and a
Certificate of Appealabi|ity. Notvvithstanding this request for additional time, the
Petitioner has filed a 40-page Traverse, Doc. # 23, in response to the Respondent's
motion to dismiss, Doc. #17.1 Although this Court’s General Order had referred
this matter to Magistrate Judge lVlerz, in the interest of judicial efficiency, the
Court will withdraw the Reference and will decide all motions, Doc. ##17 and 24.
For the reasons set forth below, Petitioner’s request to extend his time to respond
to the motion to dismiss (styled by Petitioner as a Traverse) and request to
expand the record is OVERRULED and the Respondent's motion to dismiss, based

on the statute of limitations, is SUSTA|NED.

|. Procedura| Background

Although the Respondent sets forth a detailed history of this case and the
Petitioner’s many collateral filings in state court, Doc. #17, PAGE|D##1593-1604,
the essential facts are these: The Petitioner was indicted in lVlay of 2004 on one
count of felony murder in violation of Ohio Revised Code § 2903.02(8) (Count 1),
one count of aggravated robbery in violation of Ohio Revised Code § 2911.01(A)(1)
(Count 2), and one count of falsification in violation of Ohio Revised Code §

2921.13(A)(3) (Count 3). Doc. #16, PAGE|D #170. At his arraignment, with his Court

 

1 ln reality, the Traverse is a memorandum in opposition to said motion to dismiss,

2

appointed attorney not present, a plea of not guilty was entered on his behalf by
the arraigning Judge, Doc. #16, PAGE|D#173, With the docket showing that the
Petitioner was standing ”mute.” Subsequently, his counsel sought a competency
evaluation and entered a plea of not guilty by reason of insanity. Doc. #16,
PAGE|D#174. Two mental health evaluations later, the Petitioner was found
competent to stand tria|, Doc. #16, PAGE|D#176. On September 28, 2004, the
Petitioner withdrew his former plea of not guilty by reason of insanity and entered
a plea of guilty to the charges of murder and aggravated robbery (Counts 1 & 2),
with the falsification charge (Count 3) being dismissed. Doc. #16, PAGE|D ##177-
179. On October 12, 2004, the trial court sentenced the Petitioner to concurrent
terms of 15 years to life in prison for the felony murder conviction and 7 years in
prison for the aggravated robbery conviction. Doc. #16, Case No. 2004 CR 01865,
PAGE|D #181. The Termination Entry filed by the Court on October 15, 2004, for
murder, unclassified, and aggravated robbery included a statement that
”following the defendant’s [Petitioner’s] release from prison, the defendant
[Petitioner] will/may serve a period of post-release control under the supervision
of the parole board...” Doc. #16, PAGE|D##181-182

Although the Petitioner failed to file timely a direct appeal, he did file, pro

se, a number of post-conviction appeals and related filings.2

 

2 Near|y 9 years after sentencing, on October 11, 2013, lVlcCain, pro se, filed a notice of
appeal and a motion for leave to file a delayed appeal in the Second District Court of
Appeals, l\/lontgomery County, Ohio. Doc. #16, PAGE|D##183 and186. The Petitioner also
pursued post-conviction relief by filing a petition to set aside the judgment citing Criminal
Rule 11, 32.1, and 32.2. Doc. #16, PAGE|D#230, as well as a petition for a stay of execution

3

Of relevance to this matter is the filing, on July 12, 2016, by the state trial
court of an Amended Termination Entry.3 Doc. 16-3, PAGE|D#1498. ln the
Amended Termination Entry, the trial court terminated and vacated the term of
post-release control for the Petitioner’s 2004 aggravated robbery conviction, Doc.
#16-3 PAGE|D#1498, and stated the following:

lt appearing to the court that the original Termination Entry filed

herein on October 15, 2004 [,] did not properly specify that the period of
post release control for the aggravated robbery count would be mandatory,
that the court being advised that the Defendant has completed the prison
term on the aggravated robbery count, any requirement that Defendant
serve a period of post release control on the aggravated robbery count is
TER|V||NATED or VACATED.

/d.

 

arguing that the filing of a bankruptcy action bars all debt collection. Doc. #16, PAGE|D#
440. On December 10, 2013, The Petitioner filed a petition to withdraw his guilty plea
pursuant to Criminal Rule 32.1, Doc. #16-1, PAGE|D#733, and on July10, 2014, he filed a
supplement to his withdrawal of his guilty plea. Doc. #16-1, PAGE|D#736. On May 11,
2015, the Petitioner filed a petition for resentencing, alleging errors in the notifications
regarding post-release control. Doc. #16-2, PAGE|D#1012. Final|y, on March 9, 2016, a
"petition to set aside the judgment and vacate the conviction[s] on the plea waiver on the
indictment" in the Montgomery County Court of Common P|eas was filed. Doc. #16-2,
PAGE|D#1101. A|| of the Petitioner’s ”post-conviction motions were overruled, and the
decisions of the trial court were affirmed in subsequent appeals. See, State v. McCa/'n,
2nd Dist. Montgomery No. 26020, 2014-Ohio-2819 (lVlcCain |, untimely petition for post-
conviction relief); State v. McCain, 2nd Dist. Montgomery No. 26356, 2015-Ohio-449,
motion for delayed appeal denied, 143 Ohio St.3d 1415, 2015-Ohio-2911, 34 N.E.3d 929
(McCain |l, withdrawal of guilty pleas on basis of alleged ”judicial bias” and improper
warning re post release control); State v. McCa/'n, 2nd Dist. Montgomery No.27195, 2017-
Ohio-7518, appeal not allowed, 151 Ohio St.3d 1514, 2018-Ohio-365r 90 N.E.3d 952
(McCain l||, 2016 motions to withdraw pleas and petition for post-conviction relief)." State
v. McCain, 2nd Dist. Montgomery Co. 27533, June 22, 2018 2018 WL 3090037*1.

3 On July 12, 2014, the state trial court had filed an Amended Termination Entry
which it later ”vacated and held for naught" by a Decision Order and Entry filed
July 12, 2016. Doc. #16-3, PAGE|D#1496.

At the time of the filing of this Amended Termination Entry, the Petitioner
was still in prison serving his sentence for the murder conviction.

On February 26, 2018, Petitioner deposited in the prison mail system his
Petition for a writ of habeas corpus. On March 9, 2018, the Magistrate Judge filed
a Report and Recommendations recommending that the petition be dismissed
”with prejudice as barred by the statute of limitations." Doc. #7. The Magistrate
Judge noted that ”lVlcCain pleads sixteen grounds for relief from his conviction in
the Montgomery County Common Pleas Court Case No. 2004 CR 0186 on charges
of murder and aggravated robbery (citation omitted). The Termination Entry was
filed October 15, 2004, and the docket of the Common Pleas Court shows that
lV|cCain took no appeal. /d. PAGE|D#53. Citing 28 U.S.C. § 2244(d) and under Ohio
law, the Magistrate Judge calculated that ”the appeal time expired on November
14, 2004, and the statute of limitations began to run on that date and expired one
year later on November 15, 2005." /d. PAGE|D#54. Because the filing date of
February 26, 2018, ”is more than twelve years after the statute of limitations
expired, the Petition is barred as untimely." /0'. 4

Fo|lowing the filing by the Petitioner of objections, and a Recommittal Order

by this Court, Doc. ##10 and 11, the Magistrate Judge, on March 28, 2018, issued

 

4 The Report and Recommendations also stated that the docket of the Second District
Court of Appeals in Case No. CA 025947 showed that, in October 2013, Petitioner’s leave
to file a delayed appeal was denied. ”Had the Second District granted a delayed appeal,
that would have re-set the statute of limitations clock, but it did not do so.” /d.,
PAGE|D#55.

an order withdrawing the earlier report and recommendation and directed that an
answer be filed by the Respondent along with ”those portions of the state court
record needed to adjudicate this case.” Doc. #12, PAGE|D#157. The Magistrate
Judge explained that because the Petitioner’s ”argument in his Objections is
difficult to follow, the Magistrate Judge on reconsideration has examined the
docket” in the trial court case and in doing so discovered

...that on July 12, 2016, Common Pleas Judge N|ary Katherine
Huffman entered an Amended Termination Entry. McCain appealed
and the Second District Court of Appeals considered the appeal on
the merits, implicitly determining that the Amended Termination
Entry was a final appealable ordered under Ohio law. The Second
District affirmed Judge Huffman and the Ohio Supreme Court
declined review. State v. McCafn, 2017-Ohio-7518 (2nd Dist. Sep. 8,
2017), appellatejurisdiction declined 151 Ohio St. 3d 1514 (Jan. 31,
2018).

Entry of an amended judgement of conviction in state court re-

sets the statute of limitations date under 28 U.S.C. § 2244(d). ln re

Stanse//, 828 F.3d 412 (6th Cir. 2016); Crang/e v. Ke//y, 838 F.3d 673

(6th Cir. 2016); Brown v. Harris, 2018 U.S. Dist. LEX|S 31483 (S.D.

Ohio Feb. 27, 2018). Therefore[,] the Magistrate Judge's Report and

Recommendations is W|THDRAWN.
/d., PAGE|D##157 and 157. 5

On June 18, 2018, a motion to dismiss the petition was filed by the
Respondent based on the statute of |imitations. Doc. #17. Respondent argued that

the one-year statute of limitations contained in 28 U.S.C. § 2244(d) barred the

 

5 As noted by the appellate court in overruling Petitioner’s challenge to the trial court's
decision to issue an amended termination entry, and as will be discussed later in this
Decision and Entry, Petitioner suffered no prejudice from Judge Huffman's July 12, 2016,
entry. State v. McCain, September 8, 2017, 2017 WL 3971656, *5.

6

Petitioner’s petition because the conviction became final thirty days after the trial
court sentenced him or on November11, 2004. Doc. #16, PAGE|D #181.

Therefore, absent any tolling, |VlcCain’s AEDPA one-year began to run
on November 12, 2004, and expired one year later.

McCain failed to file any actions that would serve to toll the
limitations period. Based on the foregoing, the statute of limitations ran
until it expired on November 11, 2005, and McCain’s habeas petition filed
on February 26, 2018[,] is untimely.

/a'. PAGE|D#1610.

With respect to the 2014 and 2016 Amended Judgment Entries, the
Respondent argued that because these entries benefitted the Petitioner, by
”reducing his sentence,” there is no ”new judgment" and the statute of
limitations is not restarted. /d. PAGE|D##1610 and 1611.

The Petitioner requested and received from the Magistrate Judge an
extension to August 21, 2018, to file his response to the lVlotion to Dismiss. Doc.
#21. However, the Petitioner’s second request for an extension of time to respond
and to expand the record to include certain state court materials was denied. Doc.
#22. On August 20, 2018, the Petitioner filed his 40-page Traverse, Doc. #23 (in
reality, a memorandum in opposition to Respondent’s motion to dismiss), and, on
that same date, filed his request for reconsideration with this Court requesting an

extension of time to October 21, 2018, an expansion of the record, a stay of

proceedings and a Certificate of Appealabi|ity. Doc. #24, PAGE|D#1693.

l|. Request for an Extension of Time and to Expand the Record

Because the Petitioner filed his Traverse on August 20, 2016, Doc. #23, his
request for an extension of time is overruled. With respect to the Petitioner’s
request to expand the record to include certain state court proceedings, this
request is also overruled.

On June18, 2018, the Respondent filed, pursuant to the order of the
Magistrate Judge, the state court record, Doc. #16. Moreover, the Petitioner’s
affidavit and attachments to his request for an extension of time and to expand
the record indicate that he has access to the arraignment video, which appears to
be one of the state court materials that he is requesting. Doc. ##24-1and 24-2.
Final|y, in McCain v. Huffman, 151 Ohio St.3d 611 (2017), the Ohio Supreme Court
addressed the Petitioner’s requests for the records of his arraignment

Regarding [appe|lant's] request for records of his arraignment,

R.C. 149.43(B)(8) provides that there is no duty to provide public

records requested by an inmate unless ”the judge who imposed the

sentence * * *, or the judge's successor in office, finds that the

information sought in the public record is necessary to support what
appears to be a justiciable claim of the person.” [Petitioner] seeks the
requested records in order to prove that he tried to plead guilty at his
arraignment and to disprove Judge Froe|ich's finding that [Petitioner]
failed to state a plea. But the outcome of this dispute is of no legal
consequence: even if he proved his version of events, [Petitioner]

would not be entitled to mandamus relief against Judge Huffman.

Therefore, [Petitioner’s] request for records of his arraignment was

correctly denied.
/a’. at 615.

Given the issues outlined in the Petitioner’s habeas corpus petition, the

records available to the Petitioner and this Court are more than sufficient to

decide this matter upon the issues raised by the Petitioner, |n addition, no-felony
arraigning Judge would accept a plea of guilty to a homicide, at the arraignment,
when a defendant’s court appointed attorney was not present. Even if true,

Petitioner has not, and cannot, show that he suffered a_ny negative consequences

as a result of his not being allowed to plead guilty at the arraignment

lll. Motion to Dismiss

The Petitioner’s habeas corpus petition lists 16 Grounds. Doc. #1, PAGE|D#
5, 7-8, 11, 16-17, 19, 21-25. Although the Grounds are difficult to understand and
largely unintelligible, the Court agrees with the Respondent that Grounds Three,
Four, Six, Seven, Eleven, Thirteen and Fourteen appear to relate to errors on
postconviction review and, as such, are not subject to federal habeas corpus
review. K/'rby v. Dutton, 794 F.2d 245 (6th Cir. 1986) (claims of denial of Sixth
Amendment right to effective assistance of counsel, denial of due process and
equal protection in state postconviction proceeding were unrelated to his
detention and could not be brought in federal habeas corpus proceeding); Hoe v.
Baker, 316 F.3d 557, 571 (6th Cir. 2002)(alleged failure of state court to review late-
filed transcript in post-conviction proceedings is without merit since the claim is
not cognizable on federal habeas review); A//ey v. Be//, 307 F.3d 380, 387 (6th Cir.
2002)(claims of alleged judicial bias that occurred during state-post conviction
proceedings provide no basis for federal habeas relief). The Respondent argues

that the remaining grounds, One, Two, Five, Eight, Nine, Ten, Twelve, Fifteen and

Sixteen, are untimely due to the one-year statute of limitations established in
Section 101 of the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C.
§ 2244(d). This section reads, as follows:

(d)(1) A 1-year period of limitation shall apply to an application for a
writ of habeas corpus by a person in custody pursuant to the
judgment of a State court. The limitation period shall run from the
latest of-

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application
created by State action in violation of the Constitution or laws
of the United States is removed, if the applicant was
prevented from filing by such State action;

(C) the date on which the constitutional right asserted was initially
recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or,

(D) the date on which the factual predicate of the claim or claims

presented could have been discovered through the exercise of

due diligence.

Although on its face the Petition is beyond the one-year statute in § 2244(d),
and subject to dismissal, as noted by the Magistrate Judge, ”[E]ntry of an
amended judgment of conviction in state court re-sets the statute of limitations
date under 28 U.S.C. § 2244(d). /n re Stanse//, 828 F.3d412 (6th Cir. 2016); Crang/e
v. Kel/y, 838 F.3d 673 (6th Cir. 2016); Brown v. Harris, 2018 U.S. Dist. LEX|S 31483
(S.D. Ohio Feb. 27, 2018).” Doc. #12, PAGE|D#156. While the Court agrees that an
entry that alters a sentence to include new terms that either increases

confinement or restricts liberty after release creates a ”new judgment," the

Amended Termination Entry of July 12, 2016, did not create a ”new sentence"

10

that included any new terms affecting either his confinement or his post-release
liberty. Magwood v. Patterson, 561 U.S. 320 (2010) (a federal habeas petition is
not second or successive if it challenges a ”new judgment" issued after the
prisoner filed his first petition; a new judgment is one that "authorizes a prisoner's
confinement”). ln fact, the Amended Judgment Entry benefitted the Petitioner by
removing and vacating any post-release control and thus did not re-set the one-
year statute under § 2244(d).°"

/n re Stanse// involved a petitioner who pleaded guilty to multiple sex-
related felonies, was sentenced to twenty years to life in prison and, following an
unsuccessful appeal and denial of his habeas petition, was ultimately designated
a ”sexually violent predator” pursuant to Ohio Rev. Code §§ 2971.01(H)(1),

2971 .03(A)(3). ln the process of his appeal, the appellate court also ruled that the
trial court had erred when, as part of the petitioner’s original sentencing, it failed
to impose a five-year term of post-release control. Ohio Rev. Code § 2967.01(N).
The Sixth Circuit, in reviewing the federal habeas filing, held that the revised
custodial sentence imposed by the trial court, pursuant to the decision of the state
appellate court, was a "new judgment” for federal habeas purposes, since it now
imposed upon the petitioner a five-year term of post-release control which

included a potential sanction by the parole authority, including sending the

 

6 The Eleventh Circuit also recognized that no federal habeas relief was permitted in a
resentencing when a resentencing and/or new entry bestowed benefits to a prisoner.
Patterson v Secretary, F/orida Department of Correction, 849 F.3d 1321 (1 1‘h Cir. 2017),

11

petitioner back to prison, for any violations. The Court, however, was careful to
note that not every change to a sentence would permit successive habeas filings.

...we do not imply that any change to a petitioner’s sentence
reopens the door to successive habeas filings; we hold only that a
partial resentencing that results in the imposition of post-release
control is the type of change that creates a new judgment for
purposes of the second or successive bar.... We need not decide
what happens if a state court alters the non-custodial aspects of the
petitioner’s sentence (by vacating a restitution obligation or imposing
a fine, for example); or if it vacates the sentence on one of the
petitioner’s counts but continues to hold him in custody under the
sentence imposed on another; or if, assuming that the same second
or successive rules apply in the federal context, a court grants a
motion to reduce an applicant's sentence due to a guidelines
amendment or substantial assistance.

/d. at 419.

Consistent with the above, the Sixth Circuit in Crang/e, 838 F.3d 679r
found that a state trial court's nunc pro tunc order correcting judgment of a
conviction for a petitioner who was originally sentenced to life
imprisonment with parole eligibility after ten years, to now include five
years mandatory post-release sanctions, materially increased potential
restrictions on his liberty. As a result, the nunc pro tunc order constituted a
new judgment that reset the one-year limitations period to file a habeas
petition pursuant to § 2244(d)(1). ln its decision, however, the Crang/e Court
also considered ”limited resentencing” that benefits a prisoner.

Our analysis is consistent with a line of cases in which a limited

resentencing benefits the prisoner, such as in a sentence-reduction

proceeding under 18 U.S.C. § 3582(0) or Criminal Rule 35(b). Such
sentence modifications, federal law provides, do not disturb the

underlying initial judgment, which continues to 'constitute[ ] a final
judgment.' 18 U.S.C. § 3582(b). As several other courts of appeals

12

have noted, such 'a reduced sentence [is] not a new one.” United

States v. Jones, 796 F.3d 483, 485 (5th Cir. 2015) (§ 3582(c)); see, e.g.,

White v. United States, 745 F.3d 834, 836-37 (7th Cir. 2014) (§3582(c));

United States v. 0/vera, 775 F.3d 726, 729 (5th Cir. 2015) (Rule 35(b));

Murphy v. United States, 634 F.3d 1303, 1309 (11th Cir. 2011) (Rule

35(b)) (collecting cases); see also Heichert v. United States, 101

Fed.Appx. 13, 14 (6th Cir. 2004) (Rule 35(b)).
/d. at 678.

Unlike /n re Stansel/ and Crang/e, the Amended Termination Entry of July
12, 2016, did not increase the Petitioner’s sentence nor was it a ”partial
resentencing." |n fact, the Entry unequivocally removed any post release control
by vacating that portion of the Petitioner’s sentence.7 Although at the time of the
Amended Termination Entry, the Petitioner was concurrently serving his sentence
for murder, there is no argument that he did not receive a benefit by having the
post-release control requirement removed from his aggravated robbery sentence
and vacated." As noted by the state appellate court decision which reviewed the

Petitioner’s challenge to the trial court's decision to issue the Amended Judgment

Entry of July 12, 2016, the Petitioner suffered no prejudice from this July 12, 2016

 

7 Brown v. Harris, Case No. 3:17-cv-080, 2018 WL 1069986, (S.D. Ohio February 27, 2018),
also concerned an amended termination entry in which the state trial court judge gave
the petitioner an oral advisement of a five-year term of post-release control. Unlike the
Petitioner herein, however, Brown had not completed serving his sentence.

8 Although the Petitioner argues that he was not correctly advised concerning the post-
release control for aggravated robbery, the appellate court, in reviewing the Petitioner’s
overruling of his post-sentence motion to withdraw guilty plea, found that ”[T]he
trial court also correctly advised |VlcCain that he was subject to a mandatory
period of post-release control for aggravated robbery and not eligible for
community control sanctions per his plea agreementl lVlcCain indicated that he
understood all of the information provided to him by the trial court at the plea
hearing.” State of 0hi0 v McCain, 2015 WL 502301, February 6, 2015 No. 26356
*7.

13

Entry. ”'lt is an elementary proposition of law that an appellant, in order to secure
reversal of a judgment against him, must not only show some error but must also
show that that error was prejudicial to him.”’ State of Uh/'o v. McCa/n, No. 27195,
2017 WL 3971656, *5 (Second District, September 8, 2017), citing /n re A.L. , 2rml
Dist. Montgomery No. 25740, 2014-Ohio-46, 11 14 quoting Smith v. F/esher, 12 Ohio
St. 2d 107 (1967). The state appellate court reviewed the Amended Judgment
Entry of July 12, 2016, and its review must be given deference in this federal
habeas proceeding. Harrington v. Hichter, 562 U.S. 86 (2011) (state court's
determination that a claim lacks merit precludes federal habeas relief so long as
”fairminded jurists could disagree" on the correctness of that decision).

The Petitioner also seems to assert in his petition that the statute of limitations
should be extended, pursuant to § 2244(d)(1)(D), since he received information
from ”the Law Library C|erks” that would excuse his failure to comply with the
one-year limitation period. To the extent that Petitioner’s assertion can be
construed as a due diligence argument, he ”bears the burden of proving that he
exercised due diligence." See DiCenzi v. Rose, 452 F.3d 465 (6th Cir. 2006) (”[T]he
petitioner bears the burden of proving that he exercised due diligence, in order for
the statute of limitations to begin running from the date he discovered the factual
predicate of his claim, pursuant to 28 U.S.C. § 2244(d)(1)(D).”). Because the
reference to ”the Law Library C|erks” in the petition appears to be the only
evidence presented, the Petitioner’s burden of proof under 28 U.S.C. §

2244(d)(1)(D) has not been met. Shorter v. Richard, 659 Fed. Appx. 227, 232 (6th

14

Cir. 2016) (state prisoner did not act with due diligence, as required to trigger
renewal of one-year limitation period under Antiterrorism and Effective Death
Penalty Act (AEDPA), after state court of appeals declined to hear his delayed
direct appea|). Final|y, the Petitioner has made no argument that he has any right
to equitable tolling as set forth in Ha// v. Warden, Lebanon Corr. /nst., 662 F.3d 745
(6th Cir. Ohio 2011) (prisoner not entitled to equitable tolling, since he did not
establish that he has been pursuing his rights diligently and failed to show that
some extraordinary circumstance stood in his way and prevented timely filing).
By failing to timely appeal, the Petitioner failed to exhaust his state
remedies. 0’Su///'van v Boerc/re/, 526 U.S. 838, 842 (petitioner's exhaustion burden
is satisfied if the petitioner presents the factual and legal basis of all his claims to
the highest state court, thus giving the state an opportunity to adjudicate the
claims before the petitioner seeks habeas relief in federal court). Accordingly, the

Petitioner’s federal habeas writ is untimely pursuant to 28 U.S.C. § 2244(d).

lV. Conclusion
For the reasons set forth above, the Petitioner’s Request to Expa nd the
Record and his Request for Additional Time to File Traverse, Doc. #24, are
OVERRULED and the Respondent’s lVlotion to Dismiss, Doc.# 17, is SUSTA|NED.
The Petition for Writ of Habeas Corpus is DlSMlSSED W|TH PREJUD|CE.

Judgment is to enter in favor of Respondent and against the Petitioner.

15

Given that Petitioner has not made a substantial showing of the denial of a
constitutional right and, further, that the Court’s decision herein would not be
debatable among reasonable jurists, and because any appeal from this Court’s
decision would be objective/yfrivo|ous, Petitioner is denied a certificate of

a ppealability, and is denied leave to appeal in forma pauperis

The captioned case is hereby terminated upon the docket records of the
United States District Court for the Southem District of Ohio, Western Division at

Dayton.

Date: March 29, 2019 U¢.»\,. \`l\<:\

 

WALTER H. R|CE
UN|TED STATES DlSTFilCT JUDGE

16

